By the Court.

Lumpkin, J.,
delivering the opinion.
We are clear that the law of this case, upon the testimony, is with the defendant, here and in the Court below. The land in dispute was sold in 1844. Ira Christian was the purchaser, at sheriff’s sale, at the nominal sum of $6 50. He stated to one of the witnesses that he had not bought the land for himself, but for Jesse G. Christian. He never disturbed his possession while he lived. Jesse G. Christian had the house built on the land on which he lives, cleared land and made other improvements. Wm. Maxwell testifies that he was present in 1853 at an interview between Ira .and Jesse *340G. Christian. They conversed apart about the land. When they returned, Ira said to witness, “Joe, will you pay fifty dollars for Jesse in our settlement?” Witness agreed to do so. Ira then turned to Jesse and told him to go home, and he would fix up the papers at some other time. It further appears that the estate of Ira Christian will be owing Maxwell, the witness, a balance after deducting the fifty dollars for work done by Maxwell for Ira Christian, and that no settlement has ever been made between them.
Jesse G. Christian has a complete equity, notwithstanding Ira died without executing a deed, as he promised, and no doubt intended to do — an equity fully adequate to the protection of his possession of the premises. If it be suggested that the purchase-money has not -been actually paid, the ready reply, that in contemplation of law, it is paid, inasmuch as Ira Christian held it under the arrangement with Mr. Maxwell in his own nands.
We cheerfully affirm the judgment in this case.